Case 4:19-cr-00119-CVE Document 23 Filed in USDC ND/OK on 08/01/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )     Case No. 19-CR-0119-CVE
                                              )
JOHNATHON YATES BOYD, III,                    )
a/k/a “Tres Boyd,”                            )
                                              )
                      Defendant.              )

               ORDER OF AGREED FORFEITURE MONEY JUDGMENT

       Now before the Court is the Motion of the United States for Entry of Agreed Forfeiture

Money Judgment (Dkt. # 22). Based upon defendant Johnathon Yates Boyd, III’s guilty plea, plea

agreement and the record herein, the Court finds that the motion should be granted.

       Pursuant to 18 U.S.C. §§ 982(a)(7), 981(a)(1)(C), and 28 U.S.C. § 2461(c), a criminal

forfeiture money judgment shall be entered in the amount of $1,411,440.19 representing proceeds

obtained by the defendant as a result of the health care conspiracy to pay kickbacks offense and

shall be made part of the defendant’s sentence and included in the judgment.

       IT IS THEREFORE ORDERED that, pursuant to 18 U.S.C. §§ 982(a)(7), 981(a)(1)(C),

and 28 U.S.C. § 2461(c), the Motion of the United States for Entry of Agreed Forfeiture Money

Judgment (Dkt. # 22) is granted, and a criminal forfeiture money judgment in the amount of

$1,411,440.19 is hereby entered against defendant Johnathon Yates Boyd, III.

       DATED this 1st day of August, 2019.
